Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the objections to the Drawings, the examiner finds the amendment to comply with 37 CFR 1.84(p) (5) includes the following reference character(s) mentioned in the description: FIG2. (58). The Figures have been amended by the applicant to address the rejection by removing the reference character. Drawings FIG2. (58). is acceptable. All objections to the drawings are resolved.  
Regarding the objections to the specification, the examiner finds the amendment to paragraph [0055] and [0065] are acceptable. All objections to the specification are resolved.  
Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments, in which claims 2, 11 and 20 were cancelled. 
Examiner respectfully disagrees. 

Response to Arguments

Applicant’s arguments with respect to “Claims 1, 6-10, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe (US PUB 20180182238) in view of Braunstein (US PUB 20170008521 ). Claims 2-5, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe (US PUB 20180182238) as modified by Braunstein (US PUB 20170008521) in view of Nister (US PUB 20190243371). These rejections are respectfully traversed ”;  
Above argument have been fully considered by the Examiner but are not persuasive; because the references applied in the prior rejection of record for any teaching or matter specifically challenged Claim Rejections under 35 USC § 103.

Examiner respectfully disagrees. 
Applicant’s arguments with respect to the rejection of Claims 1, 3-10 and 12-19 under 35 U.S.C. §103 have been fully considered by the examiner but are not persuasive, based on the following amendments to the claim 1, 10 and 19 by adding: 
“Examiner fails to provide a suggestion of a combination and order beginning with the pre-processed data including a global positioning system (GPS) trace, a GPS error margin trace, and a probability distribution function of a GPS error as recited in the claims.”
Examiner respectfully disagrees, 
“Generally, the location of a probe vehicle may be determined using a global navigation satellite system (GNSS), an example of which is the United States' global positioning system (GPS). …, all systems having varying degrees of accuracy. Under good conditions, GPS provides a real-time location of a probe vehicle with a 95% confi-dence interval of 7.8 meters, according to the US govern-ment. Given that the width of many lanes is only 3 to 4 meters, this accuracy is not sufficient to determine the particular lane of a road segment in which a probe vehicle is traveling. As a result, determining lane level traffic infor-mation/data and/or performing lane level navigation is dif-ficult. (Fowe [0002])” 
"... invention allow the use of probe information/data to determine lane level traffic information/data..., lane level traffic information/data is determined in real time or near real time..., ...allow for the determination of lane level traffic information/data based on GPS location data despite the GPS location data having a 95% confidence interval that is approximately twice the width of a lane..., [0056]”) (Fowe; Also see para. [0028] and [0048])


Points to note:  
A confidence interval, refers to the probability that a population parameter will fall between a set of values for a certain proportion of times. Confidence intervals measure the degree of uncertainty or certainty in a sampling method.
A 95% confidence interval means one takes 100 different samples and compute a 95% confidence interval for each sample, then approximately 95 of the 100 confidence intervals will contain the true mean value (μ). 
Sample size matters in order to maintain confidence interval; for example a large sample size or low variability will result in a close-fitting confidence interval with a smaller margin of error. A small sample size or a high variability will result in a broader confidence interval with a larger margin of error. ... A close-fitting interval at 95% or higher confidence is ideal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-5 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe (USPUB 20180182238) in view of Braunstein (USPUB 20170008521) and further in view of Nister (USPUB 20190243371)
Concerning Claim 1: 
Fowe teaches the following:
 A method of controlling a vehicle, comprising: receiving, by a processor, vehicle position data from the vehicle; 
(Fowe, FIG. 2B processor (21) communicates with the sensors (33); "…, a plurality of instances of probe data are received... Each instance of the plurality of instances of probe data are matched to a link of a digital map based at least in part on the location information.[0004]” ;  "As shown in FIG. 1, system may include a plurality of probe apparatuses 20,... the probe apparatus 20 may be an in vehicle navigation system, vehicle control system…, a probe apparatus 20 may be onboard a personal vehicle,.., probe information/data to the apparatus 10. (Fowe [0029]”))
processing, by the processor, the vehicle position data with vehicle position data from other vehicles to determine a lane topology of lanes along a road, 
("… a vehicle lane pattern may be established for a road segment and/or a link of a digital map corresponding to the road segment…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of…[0034]”; “…a plurality of instances of probe information/data (within a time bin) may be analyzed to identify sequences of probe information/data and determine a lane level trajectory for the sequence of probe information/data… (Fowe [0037].”))

wherein the processing comprises:
pre-processing, by the processor, the vehicle position data to produce pre--processed vehicle position data, (Fowe [0034] and [0004] & [0029]), wherein the pre-processed vehicle position data includes a global positioning system (GPS) trace, a GPS error margin trace, and a probability distribution function of a GPS error;
“Generally, the location of a probe vehicle may be determined using a global navigation satellite system (GNSS), an example of which is the United States' global positioning system (GPS). …, all systems having varying degrees of accuracy. Under good conditions, GPS provides a real-time location of a probe vehicle with a 95% confi-dence interval of 7.8 meters, according to the US govern-ment. Given that the width of many lanes is only 3 to 4 meters, this accuracy is not sufficient to determine the particular lane of a road segment in which a probe vehicle is traveling. As a result, determining lane level traffic         infor-mation/data and/or performing lane level navigation is dif-ficult. (Fowe [0002])” 
the determination of lane level traffic information/data based on GPS location data despite the GPS location data having a 95% confidence interval that is approximately twice the width of a lane..., [0056]”) (Fowe; Also see para. [0028] and [0048])
Points to note:  
A confidence interval, refers to the probability that a population parameter will fall between a set of values for a certain proportion of times. Confidence intervals measure the degree of uncertainty or certainty in a sampling method.
A 95% confidence interval means one takes 100 different samples and compute a 95% confidence interval for each sample, then approximately 95 of the 100 confidence intervals will contain the true mean value (μ). 
Sample size matters in order to maintain confidence interval; for example a large sample size or low variability will result in a close-fitting confidence interval with a smaller margin of error. A small sample size or a high variability will result in a broader confidence interval with a larger margin of error. ... A close-fitting interval at 95% or higher confidence is ideal.

processing, by the processor, the vehicle position data to determine traffic conditions within a lane of the lane topology; 
(“…, to determine and/or provide lane level traffic information/data…, the lane level traffic information/data may be used to perform lane level navigation..., the lane level traffic information/data may be determined in real-time or near real-time…, lane level traffic information/data may be determined ...using historical probe information/data.(Fowe [0044] FIG. 3)”)

 clustering, by the processor, the aggregated vehicle position data to determine lanes; (Fowe [0046] Fig. 4).
("…, the vehicle lane pattern may be determined using a clustering technique..., various clustering techniques may be used in various embodiments to cluster instances of probe information/data based on the corresponding distance parameter to determine a vehicle lane pattern for a road segment... (Fowe [0046] Fig. 4).”)

dilating, by the processor, the pre-processed vehicle position data; 
Although, Fowe teaches the pre-processed vehicle position data ([0004] & [0029]), Fowe/Braunstein does not explicitly teaches dilating, by the processor,
However, Nister teaches,
 dilating by the processor. (“such as after dilation of shape and distance to the closest point” [0182]). 

 aggregating, by the processor, the dilated, pre-processed vehicle position data with pre-processed vehicle position data from the other vehicles;
Although, Fowe teaches the pre-processed vehicle position data with pre-processed vehicle position data from the other vehicles; (see para. [0034]), 
Fowe/Brownstein does not teach aggregating, by the processor, the dilated [position data].
However, Nister teaches,
 aggregating by the processor (“claimed set may represent a combination or aggregation of each of the occupied trajectories [0102]”; the dilated [position data]; “such as after dilation of shape and distance to the closest point” [0182]”). 
the claimed set may represent a combination or aggregation of each of the occupied trajectories that result from applying the actor's safety procedure with different parameters…, may be applied with a maximum braking profile, a minimum braking profile,..., the claimed set may include the occupied trajectories for any number of different applications (e.g., for each different application) of the safety procedure, combined or aggregated... (Nister [0102])”)   

correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle and vehicle position data;   
Fowe and Nister does not explicitly teach, 
correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle and vehicle position data;
However, Braunstein teaches, 
correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle and vehicle position data; (See para. [0861])
(“…vehicle navigation can be based on dead reckoning…, Dead reckoning, however, may introduce accumulating errors because every new position determination may rely upon measurements of translational and rotational velocities(yaw rate),…, Such inaccuracies and errors may be imparted into the dead reckoned position determinations through various sources, such as the outputs of vehicle speed sensors for example…, Such errors, however, may be reduced or eliminated through calibration of vehicle speed sensors.  …..such calibration may be performed by an autonomous vehicle based on known landmark positions or based on a reference distance along a road segment being traversed by the vehicle. (Braunstein [0861])”) 

determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes
Fowe and Nister does not explicitly teach, 
determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes 
However, Braunstein teaches,
determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes (See steps 574 & 576 in FIG. 5E). 
("At step 574, processing unit 110 may determine a look-ahead point (expressed in coordinates ...) based on the updated vehicle path constructed at step 572,…, the gain of the heading error tracking control loop may depend on the bandwidth of a yaw rate loop, a steering actuator loop,... (Braunstein [0350])”;  "At step 576, processing unit 110 may determine a heading error and yaw rate command based on the look-ahead point determined at step 574, …, Processing unit may determine the yaw rate command as the product of the heading error and a high-level control gain...,(Braunstein [0351])”;  
 "FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, …,  At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200).  For example, processing unit 110 may determine the position, velocity 
(e.g., direction and speed), and/or acceleration of the leading vehicle, (Braunstein [0352]))”

and generating, by the processor, a map for controlling the vehicle based on the lane topology and the traffic conditions within the lane of the lane topology.
Although Fowe teaches, controlling the vehicle based on the lane topology and the traffic conditions within the lane of the lane topology, 

generating, by the processor, a map for
However, Braunstein teaches, 
generating, by the processor, a map for 
 (“Processing unit 110 may also execute… may estimate camera motion between consecutive image frames and calculate the disparities in pixels between the frames to construct a 3D-map of the road. Processing unit 110 may then use the 3D-map to detect the road surface, as well as hazards existing above the road surface” (Braunstein[0334])” ; ”… systems and methods may use a sparse map for autonomous vehicle navigation… an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories…the sparse map may be generated based on data collected or measured by vehicles equipped with various sensors and devices,…(Braunstein [0366 & 0368])” ; “FIG. 33A is a flowchart showing an example process 3300 for determining a location of a landmark for use in navigation of an autonomous vehicle…processor 2930 may replace the position stored in the map with the refined position. When new position data is received, processor 2930 may repeat steps 3320 and 3330 to refine the position of the landmark stored in the map, thereby increasing the accuracy of the position (Braunstein [0591]).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowe in view of Braunstein further in view of Nister to include by the processor: dilation by the processor; the aggregation of the data; to correct the measured road geometry based on the yaw rate; and to include mapping in order to construct a 3D-map of the road and then use the 3D-map to detect the road surface, as well as hazards existing above the road surface, an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories and for determining a location of a landmark for use in navigation of an autonomous vehicle. 


 Regarding claim 3, further comprising applying constraints to the clustered vehicle position data, and wherein the correcting the road geometry is based on the constrained clustered vehicle position data. 
Fowe teaches, clustered vehicle positon data with distance parameter (constraint) in [0046], and does not teach specifically further comprising applying constraints to the clustered vehicle position data. However, 
Braunstein does teaches,
 further comprising applying constraints to the clustered vehicle position data, and wherein the correcting the road geometry is based on the constrained clustered vehicle position data.
 ("… changing lanes based on the analysis …processing unit 110 may make the determination based on a weighted average of the individual analyses …a decision by processing unit 110 that the leading vehicle is likely changing lanes based on a particular type of analysis may be assigned a value of “1” (and “0” to represent a determination that the leading vehicle is not likely changing lanes). Different analyses performed at step 582 may be assigned different weights, and the disclosed embodiments are not limited to any particular combination of analyses and weights." (Braunstein [0355]);  “FIG. 16 illustrates a process of clustering vehicle trajectories associated with vehicles 1205-1225 for determining a target trajectory for the common road segment)… may be included in the autonomous vehicle road navigation model or sparse map 800…,. To generate the autonomous vehicle road navigation model, server 1230 may cluster vehicle trajectories 1600 into a plurality of clusters 1605-1630, as shown in FIG. 16.” (Braunstein [0457]); “...processor 110 may determine the location of vehicle 200 after time “t” based on the trajectory followed by a forward vehicle,..., processing unit 200 may determine the location of vehicle 200 after time “t” based on virtual lanes or virtual lane constraints…, when processing unit 110 detects two vehicles travelling in front of vehicle 200, one in each adjacent lane, processing unit 110 may use the average lateral distance between the two vehicles in front as a trajectory (virtual lane marker), which may be used to determine a position of vehicle 200 after time “t”.” (Braunstein [0655]).)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowe to include "comprising applying constraints to the clustered vehicle position data, and wherein the correcting the road geometry is based on the constrained clustered vehicle position data" as taught by Braunstein in order to determine the location of vehicle 200 after time “t” based on virtual lanes or virtual lane constraints; (Braunstein [0655]).
(Note: The host vehicle 200 in one lane and two other vehicles in the adjacent lanes, thus this can be defined as constraints as explained in [0061] of the pending application (16/251,669)).
  Motivation would be to determine host vehicle location, position, and a target trajectory by defining constraints.
Regarding claim 4, wherein the constraints are compared to data obtained from at least one of a camera and a LIDAR of the vehicle. 
Fowe teaches only distance parameters (constraints) related to road segment and lane pattern [0034].
Fowe does not teach specifically, wherein the constraints are compared to data obtained from at least one of a camera and a LIDAR of the vehicle. 
However, Braunstein does teach,
wherein the constraints are compared to data obtained from at least one of a camera and a LIDAR of the vehicle. ([0505], [0650] & [0655])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowe  to include ("precise vehicle position, vehicle orientation and image pixel depth using Light Detection And Ranging (LIDAR)"; "processing unit 110 may determine the lateral offset d by observing (using one or more onboard cameras and one or more images captured by those cameras"; and "processing unit 110 may determine predicted position 3774 of vehicle 200 based on the virtual lane constraints (i.e. based on both the left and the right lane mark polynomials)". Thus, the Left and Right lane constraint data is then compared to left & Right lane mark polynomials. (Braunstein [0505], [0650] & [0655]). Motivation is to keep the vehicle in lane, if not located on the predetermined road trajectory. 
 
Regarding claim 5, wherein the constraints include weights that are applied to the vehicle position data.
 Fowe does not teach wherein the constraints include weights that are applied to the vehicle position data. 
However, Braunstein teaches wherein the constraints include weights that are applied to the vehicle position data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowe to include, wherein the constraints include weights that are applied to the vehicle position data, as taught by Braunstein 
("…, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” by applying weights to some or all of the above-described cues. For example, processing unit 110 may determine the location of vehicle 200 after time “t” as a weighted combination of the locations predicted based on one or more of a left lane mark polynomial model…[0656]”).
Motivation is to determine (“…determine a steering direction for the autonomous vehicle, relative to the heading direction, by comparing the traveled trajectory to the predetermined road model trajectory at the current location of the autonomous vehicle”) to navigate the vehicle safely to its destination (Braunstein[0044]).
Concerning claim 6:
 Fowe teaches, wherein the vehicle position data includes latitude and longitude traces of the vehicle from a global positioning system. (See para. [0028], [0048] & [0056]) 
("…,the lane level traffic information/data may be used to perform lane level navigation, route planning...received from probe apparatuses(Refer to [0062]) traveling along a road segment onboard vehicles...,the probe information/data may comprise a geophysical location (e.g., latitude and longitude) indicating the location of the probe apparatus at the time that the probe information/data is generated...,Based on the probe identifier and the timestamp a sequence of instances of probe information/data may be identified,…, a lane level trajectory for the vehicle along at least a portion of the road segment may be determined…[0028].” ;  "..., as shown in FIG. 4, …the location information/data may be used to identify a position (e.g., latitude and longitude) along a link of a digital map representing a road segment the probe apparatus 20 and/or vehicle 5 is travelling along. The link may be defined by a line in latitude and longitude space.[0048]” ;  "... invention allow the use of probe information/data to determine lane level traffic information/data..., lane level traffic information/data is determined in real time or near real time..., ...allow for the determination of lane level traffic information/data based on GPS location data despite the GPS location data having a 95% confidence interval that is approximately twice the width of a lane...[0056]”)

Concerning claim 7, Fowe teaches, wherein the traffic conditions include temporal- spatial conditions based on a history of traffic conditions. (See para. [0045], [0047] & [0048])  
("..., the vehicle lane pattern may be determined based on historical probe information/data…, the vehicle lane pattern may be determined based on one to four days of historical probe information/data…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment,…, the vehicle lane pattern may be established based on one, two, three, four, and/or the like days of historical probe information/data…, the vehicle lane period may correspond to a particular day (or days) and time…, as described herein the vehicle lane pattern, is pre-determined using historical probe information/data…, the vehicle lane pattern may be determined in real-time or near real-time …[0045]” ;  "Returning to FIG. 3, at block 104, a plurality of instances of probe information/data are received…, the configurable time period of the time bins may be determined such that traffic conditions throughout the time bin are expected to be generally static. For example, the traffic conditions of the road segment may be approximately constant over a configurable time period equal to the temporal (time-based) length of the time bin. [0047]” ;  "..., as shown in FIG. 4,…, the location information/data may be used to identify a position (e.g., latitude and longitude ( spatial) along a link of a digital map representing a road segment the probe apparatus 20 and/or vehicle 5 is travelling along. The link may be defined by a line in latitude and longitude (spatial) space. [0048]”)

Concerning claim 8, Fowe teaches, wherein the traffic conditions include an indication of traffic congestion. (See para. [0044] FIG. 3) 
  ("FIG. 3 provides a flowchart illustrating processes and procedures that may be completed, for example by an apparatus 10, to determine and/or provide lane level traffic information/data. ..., the lane level traffic information/data may be used to perform lane level navigation. ...., lane level traffic information/data may comprise a lane specific representative travel speed (e.g., an average travel speed) for one or more lanes of the road segment, a lane specific distribution description (e.g., standard deviation) of travel speed, a lane specific traffic volume measurement, lane specific alerts, lane specific traffic jam information/data, and/or the like for one or more lanes of the road segment. ..., the lane level traffic information/data may be determined in real-time or near real-time. ..., lane level traffic information/data may be determined using historical probe information/data. [0044]”)

Concerning claim 9, Fowe teaches wherein the traffic conditions include detected lane changes. (See para. [0041]FIG. 5, [0054] & [0055]116 of FIG. 3).
("..., the accuracy of various GNSS systems may not be sufficient to locate a particular vehicle 5 to a particular lane…, the probability of a lane change during a short time/distance interval between consecutive instances of probe information/data may be smaller than the probability of a lane change during a long time/distance interval between consecutive instances of probe information/data...technique of analyzing a probe trajectory using lane change probabilities… FIG. 5 illustrates an example lane level trajectory 70…, thus, the instances of probe information/data of a sequence instances of probe information/data may be lane level map-matched. [0041]” ;  "Lane level traffic information/data may then be determined based on one or more lane level trajectories…, a lane specific traffic volume measurement, lane specific alerts, lane specific traffic jam information/data, and/or the like for one or more lanes of the road segment may be determined.[0054]” ; "At block 116 of FIG. 3, lane level traffic information/data is provided...,…Thus, a lane level alert may be provided indicating that the speed of traffic in Lane 1 is considerably slower than the traffic in Lanes 2 and 3 ahead. Various lane level alerts may be provided, as appropriate for the application… [0055]”)

Claims 10, 12-14 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe (USPUB 20180182238) in view of Braunstein (USPUB 20170008521) and further in view of Nister (USPUB 20190243371)
 Concerning claim 10: Fowe teaches the following:
 a system for controlling a vehicle comprising: a global positioning system that generates vehicle position data; 
(“…present invention allow the use of probe information/data to determine lane level traffic information/data…, lane level traffic information/data is determined in real time or near real time…, allow for the determination of lane level traffic information/data based on GPS location data despite the GPS location data …, (Fowe [0056]”); "…, a plurality of instances of probe data are received... Each instance of the plurality of instances of probe data are matched to a link of a digital map based at least in part on the location information.[0004]” ;  "As shown in FIG. 1, system may include a plurality of probe apparatuses 20,... the probe apparatus 20 may be an in vehicle navigation system, vehicle control system…, a probe apparatus 20 may be onboard a personal vehicle,.., … a probe apparatus 20 is any apparatus that provides (e.g., transmits) probe information/data to the apparatus 10.(Fowe [0029]”))

and a control module that, by a processor, receives the vehicle position data,
(“…an example embodiment may be embodied by or associated with a variety of computing devices including, for example, a navigation system including an in-vehicle navigation system, a vehicle control system, ... [0062]”; “the processor may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller,…, (Fowe [0065])”; "…, a plurality of instances of probe data are received... Each instance of the plurality of instances of probe data are matched to a link of a digital map based at least in part on the location information.[0004]” ;  "As shown in FIG. 1, system may include a plurality of probe apparatuses 20,... the probe apparatus 20 probe information/data to the apparatus 10.(Fowe [0029]”))

processes the vehicle position data with vehicle position data from other vehicles to determine a lane topology, 
("… a vehicle lane pattern may be established for a road segment and/or a link of a digital map corresponding to the road segment…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of…[0034]”; “…a plurality of instances of probe information/data (within a time bin) may be analyzed to identify sequences of probe information/data and determine a lane level trajectory for the sequence of probe information/data…(Fowe [0037].))”

processes the vehicle position data to determine traffic conditions within a lane of the lane topology, 
(“…, to determine and/or provide lane level traffic information/data…, the lane level traffic information/data may be used to perform lane level navigation..., the lane level traffic information/data may be determined in real-time or near real-time…, lane level traffic information/data may be determined ...using historical probe information/data.(Fowe [0044] FIG. 3)”)





wherein the control module processes the vehicle position data with the vehicle position data from the other vehicles to determine the lane topology by:
("… a vehicle lane pattern may be established for a road segment and/or a link of a digital map corresponding to the road segment…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of…[0034]”; “…a plurality of instances of probe information/data (within a time bin) may be analyzed to identify sequences of probe information/data and determine a lane level trajectory for the sequence of probe information/data… (Fowe [0037].”))

pre-processing, by the processor, the vehicle position data to produce pre--processed vehicle position data, (Fowe [0034] and [0004] & [0029]), wherein the pre-processed vehicle position data includes a global positioning system (GPS) trace, a GPS error margin trace, and a probability distribution function of a GPS error;
“Generally, the location of a probe vehicle may be determined using a global navigation satellite system (GNSS), an example of which is the United States' global positioning system (GPS). …, all systems having varying degrees of accuracy. Under good conditions, GPS provides a real-time location of a probe vehicle with a 95% confi-dence interval of 7.8 meters, according to the US govern-ment. Given that the width of many lanes is only 3 to 4 meters, this accuracy is not sufficient to determine the particular lane of a road segment in which a probe vehicle is traveling. As a result, determining lane level traffic         infor-mation/data and/or performing lane level navigation is dif-ficult. (Fowe [0002])” 
"... invention allow the use of probe information/data to determine lane level traffic information/data..., lane level traffic information/data is determined in real time or near real time..., ...allow for the determination of lane level traffic information/data based on GPS location data despite the GPS location data having a 95% confidence interval that is approximately twice the width of a lane..., [0056]”) (Fowe; Also see para. [0028] and [0048])
Points to note:  
A confidence interval, refers to the probability that a population parameter will fall between a set of values for a certain proportion of times. Confidence intervals measure the degree of uncertainty or certainty in a sampling method.
A 95% confidence interval means one takes 100 different samples and compute a 95% confidence interval for each sample, then approximately 95 of the 100 confidence intervals will contain the true mean value (μ). 
Sample size matters in order to maintain confidence interval; for example a large sample size or low variability will result in a close-fitting confidence interval with a smaller margin of error. A small sample size or a high variability will result in a broader confidence interval with a larger margin of error. ... A close-fitting interval at 95% or higher confidence is ideal.

processing, by the processor, the vehicle position data to determine traffic conditions within a lane of the lane topology; 
(“…, to determine and/or provide lane level traffic information/data…, the lane level traffic information/data may be used to perform lane level navigation..., the lane level traffic information/data may be determined in real-time or near real-time…, lane level traffic information/data may be determined ...using historical probe information/data.(Fowe [0044] FIG. 3)”)

Fowe teaches, clustering, by the processor, the aggregated vehicle position data to determine lanes; (Fowe [0046] Fig. 4).
 the vehicle lane pattern may be determined using a clustering technique..., various clustering techniques may be used in various embodiments to cluster instances of probe information/data based on the corresponding distance parameter to determine a vehicle lane pattern for a road segment... (Fowe [0046] Fig. 4).”)


and generates, a map for controlling the vehicle based on the lane topology and the traffic conditions,
Although Fowe teaches, controlling the vehicle based on the lane topology and the traffic conditions,
Fowe and Nister does not explicitly teach and generates, a map for 
However, Braunstein teaches, and generates, a map for
 (“Processing unit 110 may also execute… may estimate camera motion between consecutive image frames and calculate the disparities in pixels between the frames to construct a 3D-map of the road. Processing unit 110 may then use the 3D-map to detect the road surface, as well as hazards existing above the road surface” (Braunstein[0334])” ; ”… systems and methods may use a sparse map for autonomous vehicle navigation… an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories…the sparse map may be generated based on data collected or measured by vehicles equipped with various sensors and devices,…(Braunstein [0366 & 0368])” ; “FIG. 33A is a flowchart showing an example process 3300 for determining a location of a landmark for use in navigation of an autonomous vehicle…processor 2930 may replace the position stored in the map with the refined position. When new position data is received, processor 2930 may repeat steps 3320 and 3330 to refine the position of the landmark stored in the map, thereby increasing the accuracy of the position (Braunstein [0591]).”)

dilating, by the processor, the pre-processed vehicle position data; 
Although, Fowe teaches the pre-processed vehicle position data ([0004] & [0029]), Fowe/Braunstein does not explicitly teaches dilating, by the processor,
However, Nister teaches,
 dilating by the processor. (“such as after dilation of shape and distance to the closest point” [0182]). 

 aggregating, by the processor, the dilated, pre-processed vehicle position data with pre-processed vehicle position data from the other vehicles;
Although, Fowe teaches the pre-processed vehicle position data with pre-processed vehicle position data from the other vehicles; (see para. [0034]), 
Fowe/Brownstein does not teach aggregating, by the processor, the dilated [position data].
However, Nister teaches,
 aggregating by the processor (“claimed set may represent a combination or aggregation of each of the occupied trajectories [0102]”; the dilated [position data]; “such as after dilation of shape and distance to the closest point” [0182]”). 
 ("…, the claimed set may represent a combination or aggregation of each of the occupied trajectories that result from applying the actor's safety procedure with different parameters…, may be applied with a maximum braking profile, a minimum braking profile,..., the claimed set may include the occupied trajectories for any number of different applications (e.g., for each different application) of the safety procedure, combined or aggregated... (Nister [0102])”)   

correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle and vehicle position data;   
Fowe and Nister does not explicitly teach, 
correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle and vehicle position data;
However, Braunstein teaches, 
correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle and vehicle position data; (See para. [0861])
(“…vehicle navigation can be based on dead reckoning…, Dead reckoning, however, may introduce accumulating errors because every new position determination may rely upon measurements of translational and rotational velocities(yaw rate),…, Such inaccuracies and errors may be imparted into the dead reckoned position determinations through various sources, such as the outputs of vehicle speed sensors for example…, Such errors, however, may be reduced or eliminated through calibration of vehicle speed sensors.  …..such calibration may be performed by an autonomous vehicle based on known landmark positions or based on a reference distance along a road segment being traversed by the vehicle. (Braunstein [0861])”) 

and determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes
Fowe and Nister does not explicitly teach, and determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes 
However, Braunstein teaches,
and determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes (See steps 574 & 576 in FIG. 5E). 
may determine a look-ahead point (expressed in coordinates ...) based on the updated vehicle path constructed at step 572,…, the gain of the heading error tracking control loop may depend on the bandwidth of a yaw rate loop, a steering actuator loop,... (Braunstein [0350])”;  "At step 576, processing unit 110 may determine a heading error and yaw rate command based on the look-ahead point determined at step 574, …, Processing unit may determine the yaw rate command as the product of the heading error and a high-level control gain...,(Braunstein [0351])”;  
 "FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, …,  At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200).  For example, processing unit 110 may determine the position, velocity 
(e.g., direction and speed), and/or acceleration of the leading vehicle, (Braunstein [0352]))”

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowe in view of Braunstein further in view of Nister to include by the processor: dilation by the processor; the aggregation of the data; to correct the measured road geometry based on the yaw rate; and to include mapping in order to construct a 3D-map of the road and then use the 3D-map to detect the road surface, as well as hazards existing above the road surface, an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories and for determining a location of a landmark for use in navigation of an autonomous vehicle. 
 Motivation is to resolve uncertainty and errors in some situations such as traffic or weather etc.; to apply safety procedures with different parameters in place to ensure the vehicle would navigate without any incident with the other surrounding vehicles; to correct positioning of the mapping and to 

Claims 12-14 recite System Claims having substantially same limitations as Claims 3-5, therefore are respectively rejected for the same reason as Claims 3-5 above.
Claims 15-18 recite System Claims having substantially same limitations as Claims 6-9, therefore are respectively rejected for the same reasons as Claims 6-9 above.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fowe (USPUB 20180182238) in view of Braunstein (USPUB 20170008521) and further in view of Nister (USPUB 20190243371)
Concerning claim 19: 
Fowe teaches the following: 
a vehicle, comprising: a vehicle positioning system that provides vehicle position data; 
(“…present invention allow the use of probe information/data to determine lane level traffic information/data…, lane level traffic information/data is determined in real time or near real time…, allow for the determination of lane level traffic information/data based on GPS location data despite the GPS location data …[0056]”;  "…, a plurality of instances of probe data are received... Each instance of the plurality of instances of probe data are matched to a link of a digital map based at least in part on the location information.[0004]” ;  "As shown in FIG. 1, system may include a plurality of probe apparatuses 20,... the probe apparatus 20 may be an in vehicle navigation system, vehicle control system…, a probe apparatus 20 may be onboard a personal vehicle,.., … a probe apparatus 20 is any apparatus that provides (e.g., transmits) probe information/data to the apparatus 10.[0029]”; “…, probe apparatus 20 of an example embodiment, a navigation system may also include or have access to a matching a geolocation ( e.g., a GNSS determined location) to a point on a map and/or link, and/or the like. (Fowe [0069]”))

a communication system [0031] that receives vehicle position data from other vehicles [0052]; 
(“…as shown in FIG. 2B, the probe apparatus 20 may comprise a processor 22, 
memory 24, a communications interface 26, a user interface 28, one or more sensors 30 (e.g., a location sensor such as a GNSS sensor; IMU sensors; camera(s); two dimensional (2D) and/or three dimensional (3D) light detection and ranging (LiDAR)(s ); …and ranging (RADAR); ultrasonic sensors; electromagnetic sensors; (near-) infrared (IR) cameras; 3D cameras; 360° cameras); and/or other sensors that enable the probe apparatus 20 to determine one or more features of the corresponding vehicle's 5 surroundings…[0031]”; “At block 112, one or more probe trajectories are constructed, built, generated, and/or the like based on the one or more sequences of probe information/data. For example, thus, a probe trajectory corresponding to a particular probe apparatus 20 and/or vehicle 5 may be generated and/or determined based on the corresponding sequence of instances of probe information data that has been matched to lanes of the road segment. In example embodiments, a probe trajectory may correspond to three or more instances of probe information/data. (Fowe [0052]”))

and a control module that, by a processor, receives the vehicle position data, 
(“…an example embodiment may be embodied by or associated with a variety of computing devices including, for example, a navigation system including an in-vehicle navigation system, a vehicle control system… [0062]”;  “ the processor may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller,…,[0065]”; "…, a plurality of instances of probe data are received... Each instance of the plurality of instances of probe data are matched to a link of a digital map based at least in part on the location information.[0004]” ;  "As shown in FIG. 1, system may include a plurality of probe apparatuses 20,... the probe apparatus 20 may be an in vehicle navigation system, vehicle control system…, a probe apparatus 20 may be onboard a personal vehicle,.., … a probe apparatus 20 is any apparatus that provides (e.g., transmits) probe information/data to the apparatus 10. (Fowe [0029]”))

processes the vehicle position data with vehicle position data from other vehicles to determine a lane topology, 
("… a vehicle lane pattern may be established for a road segment and/or a link of a digital map corresponding to the road segment…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of…[0034]”; “…a plurality of instances of probe information/data (within a time bin) may be analyzed to identify sequences of probe information/data and determine a lane level trajectory for the sequence of probe information/data… (Fowe [0037].”)

processes the vehicle position data to determine traffic conditions within a lane of the lane topology, 
("… a vehicle lane pattern may be established for a road segment and/or a link of a digital map corresponding to the road segment…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of…[0034]”; “…a plurality of instances of probe information/data (within a time bin) may be analyzed to identify sequences of probe information/data and determine a lane level trajectory for the sequence of probe information/data… (Fowe [0037].”))
wherein the control module processes the vehicle position data with the vehicle position data from the other vehicles to determine the lane topology by:
("… a vehicle lane pattern may be established for a road segment and/or a link of a digital map corresponding to the road segment…, a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of…[0034]”; “…a plurality of instances of probe information/data (within a time bin) may be analyzed to identify sequences of probe information/data and determine a lane level trajectory for the sequence of probe information/data… (Fowe [0037].”))

pre-processing, by the processor, the vehicle position data to produce pre--processed vehicle position data, (Fowe [0034] and [0004] & [0029]), wherein the pre-processed vehicle position data includes a global positioning system (GPS) trace, a GPS error margin trace, and a probability distribution function of a GPS error;
“Generally, the location of a probe vehicle may be determined using a global navigation satellite system (GNSS), an example of which is the United States' global positioning system (GPS). …, all systems having varying degrees of accuracy. Under good conditions, GPS provides a real-time location of a probe vehicle with a 95% confi-dence interval of 7.8 meters, according to the US govern-ment. Given that the width of many lanes is only 3 to 4 meters, this accuracy is not sufficient to determine the particular lane of a road segment in which a probe vehicle is traveling. As a result, determining lane level traffic         infor-mation/data and/or performing lane level navigation is dif-ficult. (Fowe [0002])” 
"... invention allow the use of probe information/data to determine lane level traffic information/data..., lane level traffic information/data is determined in real time or near real time..., ...allow for the determination of lane level traffic information/data based on GPS location data despite the GPS location data having a 95% confidence interval that is approximately twice the width of a lane..., [0056]”) (Fowe; Also see para. [0028] and [0048])
Points to note:  
A confidence interval, refers to the probability that a population parameter will fall between a set of values for a certain proportion of times. Confidence intervals measure the degree of uncertainty or certainty in a sampling method.
A 95% confidence interval means one takes 100 different samples and compute a 95% confidence interval for each sample, then approximately 95 of the 100 confidence intervals will contain the true mean value (μ). 
Sample size matters in order to maintain confidence interval; for example a large sample size or low variability will result in a close-fitting confidence interval with a smaller margin of error. A small sample size or a high variability will result in a broader confidence interval with a larger margin of error. ... A close-fitting interval at 95% or higher confidence is ideal.

processing, by the processor, the vehicle position data to determine traffic conditions within a lane of the lane topology; 
(“…, to determine and/or provide lane level traffic information/data…, the lane level traffic information/data may be used to perform lane level navigation..., the lane level traffic information/data may be determined in real-time or near real-time…, lane level traffic information/data may be determined ...using historical probe information/data.(Fowe [0044] FIG. 3)”)

Fowe teaches, clustering, by the processor, the aggregated vehicle position data to determine lanes; (Fowe [0046] Fig. 4).
 the vehicle lane pattern may be determined using a clustering technique..., various clustering techniques may be used in various embodiments to cluster instances of probe information/data based on the corresponding distance parameter to determine a vehicle lane pattern for a road segment... (Fowe [0046] Fig. 4).”)


and generates, a map for controlling the vehicle based on the lane topology and the traffic conditions,
Although Fowe teaches, controlling the vehicle based on the lane topology and the traffic conditions,
Fowe and Nister does not explicitly teach and generates, a map for 
However, Braunstein teaches, and generates, a map for
 (“Processing unit 110 may also execute… may estimate camera motion between consecutive image frames and calculate the disparities in pixels between the frames to construct a 3D-map of the road. Processing unit 110 may then use the 3D-map to detect the road surface, as well as hazards existing above the road surface” (Braunstein[0334])” ; ”… systems and methods may use a sparse map for autonomous vehicle navigation… an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories…the sparse map may be generated based on data collected or measured by vehicles equipped with various sensors and devices,…(Braunstein [0366 & 0368])” ; “FIG. 33A is a flowchart showing an example process 3300 for determining a location of a landmark for use in navigation of an autonomous vehicle…processor 2930 may replace the position stored in the map with the refined position. When new position data is received, processor 2930 may repeat steps 3320 and 3330 to refine the position of the landmark stored in the map, thereby increasing the accuracy of the position (Braunstein [0591]).”)

dilating, by the processor, the pre-processed vehicle position data; 
Although, Fowe teaches the pre-processed vehicle position data ([0004] & [0029]), Fowe/Braunstein does not explicitly teaches dilating, by the processor,
However, Nister teaches,
 dilating by the processor. (“such as after dilation of shape and distance to the closest point” [0182]). 

 aggregating, by the processor, the dilated, pre-processed vehicle position data with pre-processed vehicle position data from the other vehicles;
Although, Fowe teaches the pre-processed vehicle position data with pre-processed vehicle position data from the other vehicles; (see para. [0034]), 
Fowe/Brownstein does not teach aggregating, by the processor, the dilated [position data].
However, Nister teaches,
 aggregating by the processor (“claimed set may represent a combination or aggregation of each of the occupied trajectories [0102]”; the dilated [position data]; “such as after dilation of shape and distance to the closest point” [0182]”). 
 ("…, the claimed set may represent a combination or aggregation of each of the occupied trajectories that result from applying the actor's safety procedure with different parameters…, may be applied with a maximum braking profile, a minimum braking profile,..., the claimed set may include the occupied trajectories for any number of different applications (e.g., for each different application) of the safety procedure, combined or aggregated... (Nister [0102])”)   


 to include dilation by the processor; the aggregation of the data; to correct the measured road geometry based on the yaw rate; and to include mapping in order to construct a 3D-map of the road and then use the 3D-map to detect the road surface, as well as hazards existing above the road surface, an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories and for determining a location of a landmark for use in navigation of an autonomous vehicle. 
 Motivation is to resolve uncertainty and errors in some situations such as traffic or weather etc.; to apply safety procedures with different parameters in place to ensure the vehicle would navigate without any incident with the other surrounding vehicles; to correct positioning of the mapping and to have real time position data, in order to create a map for autonomous vehicles to be guided safely and accurately to the destination. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AHMED. SHEIKH
Examiner
Art Unit 3668



/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668